Seawell, J.
delivered the judgment of the Court.
The Jury have found for the defendant on all the counts in the declaration, except the one for harboring and maintaining the slave as a runaway: Upon that count we think there can be no doubt as to what verdict they should have found, under the facts which form the case. The act of Assembly gives a penalty, where any person shall “ harbour or maintain, under any pretence whatever, any runaway servant or slave.” Now, it has been contended by the plaintiff’s counsel, that if the slave was runaway, and was in the possession of defendant, and retained by him, that it was then such a case as was provided for by the act, which, from the words, “ under any pretence,” would reach every possible case. That the Legislature was competent, to give a penalty in such, case, we do not deny, but feel warranted in saying they have neither said so, or intended it, in this case.
The act has in express words given a penalty for harbouring;—harbouring, is a term well understood in our law, and means a fraudulent concealment—and the Legislature not having said in what a maintaining under any pretence consists, we are left to find it out by construction.
*251To us it seems clear, that it is a safe rule in construction, where acts of a known and definite meaning are described as constituting an offence, and then other words of a general nature are used as synonimous with the former, and apparently with a view of giving to the act a liberal construction in suppression of the mischief, that these general expressions should not render penal by construction, any act which does not partake of the qualities of the act specially set forth:—Such a construction would lead us to say, that the maintaining, intended by the Legislature, was secret and fraudulent—this being negatived by the statement of the case, we think the Jury should have found for the defendant on this count, and are all of opinion there should be judgment for defendant.